Title: To James Madison from John T. Mason, 16 July 1802
From: Mason, John T.
To: Madison, James


Dear Sir
George Town 16th July 1802
I am by no means satisfied with myself for the trouble I give you in addressing to you this letter. I am apprized of the two applications made to you, the one by Mr S. Hanson in person, the other through Mr Dab. Carr to appoint the former Chief Clerk in your Department, and of the answer by you given to each application. I know nothing of the duties appertaining to the Office, and consequently can know not what talents are requisite to fill it, but I can readily suppose that there are many quallities desirable in an Officer of this kind, besides the bare capacity to discharge the duties of the office, and therefore had I been in Mr Hansons place, I should have understood enough from your answers to make me cease to look for or expect the appointment. He however sees the subject differently, and can discover nothing in your answers but a doubt as to his capacity, and a reluctance to receive into the office a man, who from incompetency you may be compelled to remove. So rivetted is he to this opinion, that nothing will satisfy him but an answer from you to a proposition of the following nature “to receive him into your Office for a fortnight, or even for a week, upon trial, without a previous appointment, and if upon that trial you should be willing to trust him with the appointment, he will at all times hold himself bound to resign, upon the slightest intimation of your wish that he should do so.” Through me he has insisted that this proposition should be made to you. In better circumstances he was justified in beleiving me his friend, now that he is reduced to the most abject poverty and threatened want, I feel myself unable to deny him that which under different circumstances I might possibly have refused. These considerations will I trust excuse the liberty I take in thus addressing you.
This evening Mr Hanson will call on me, and if it be not improper to ask it, I shall be very glad of an opportunity to say to him, in any way that you shall think proper, that he may, or that he may not expect to have his wishes gratified. With great respect & real esteem I am D Sir Your Obedt Servt
John T. Mason
 

   
   RC (DLC). Docketed by JM.


